Broyles, C. J.
The accused was convicted of an assault with intent to rape, and the only point made in the brief of his counsel is that under the evidence he was guilty of an assault and battery only. We cannot agree with this contention. The defendant’s statement to the jury showed only an assault and battery, but from the. evidence adduced it was for the jury to determine whether or not the assault and battery was committed *764with the intent to rape, and, tlieir determination of this question having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.